DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 03/09/2022 is acknowledged.  The traversal is on the ground(s) that unity of invention does exist between group I-III because there is a technical relationship that involves the same special technical features, and search of all the claims would not impose a serious burden.  This is not found persuasive because the technical features is not special technical feature as it does not make a contribution over the prior arts Keller as disclosed in restriction requirement and the rejection of claim 1 in the current office action. The restriction requirement is made under PCT Rules 13.1, and not by search burden. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO2017144324, use US20190047261 as equivalent), and further in view of Stenzel et al. (WO2005005123 et al.) and Shougo et al. (EP3127884).
As to claim 1, Keller et al. disclose a polyvinyl acetal resin film (see e.g. insert A comprising polyvinyl acetal PA, film B comprising polyvinyl acetal PB in Par. 10), comprising a polyvinyl acetal resin material (see e.g. insert A comprising polyvinyl acetal PA, film B comprising polyvinyl acetal PB in Par. 10), wherein 
the polyvinyl acetal resin material comprises a polyvinyl acetal resin (see e.g. insert A comprising polyvinyl acetal PA, film B comprising polyvinyl acetal PB in Par. 10),  
the polyvinyl acetal resin film has a thickness of from 10 to 350 .mu.m (see e.g. insert A has thickness of 10-250.mu. m. in claim 24, Par. 32), 
one surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of less than 2 .mu.m. (see e.g. the preferred surface roughness Rz of insert A from 1 to 20 .mu.m, in Par. 104, It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104), 
the other surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of from 2 .mu.m to 7 .mu.m (see e.g. the preferred surface roughness Rz of insert A from 1 to 20 .mu.m, in Par. 104, It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104), 
the 10-point average roughness Rz values are values determined in accordance with JIS B0601-1994, 
the friction angles are values determined in accordance with the 
inclination method prescribed in JIS P8147, 
a viscosity of a toluene/ethanol (1:1, mass ratio) solution containing 10%-by-mass of the polyvinyl acetal resin, which is measured at 20.degree.  C. and 30 rpm using a Brookfield-type viscometer, is from 100 to 1,000 mPas (see e.g. dynamic viscosity of the polyvinyl acetal as a 10% solution in ethanol (containing 5% of water) is tested according DIN 53015 at 20.degree.  C., polyvinyl acetals exhibiting viscosities of not more than 450 mPas are preferred for PA in Par. 78. Viscosity of Ethanol is 1.095cP, Viscosity of Toluene is 0.55 cP, thus toluene/ethanol (1:1, mass ratio) would have viscosity around 0.82 cP. Water has viscosity 0.89cP, thus ethanol containing 5% water would have a viscosity around 1.08 cP. Thus the Polyvinyl Acetal viscosity measured in toluene/ethanol (1:1, mass ratio) would be possibly ~30% different than the viscosity toluene/ethanol (1:1, mass ratio), thus the range 450 mPas with variation of 30% still within the claimed range of is from 100 to 1,000 mPas. Lastly, the viscosity is a property of the polyvinyl acetal resin film, as discussed below, the polyvinyl acetal film in Keller et al. have a same component and overlapping % of plasticizer, it is expected that regardless of measuring method, the measured viscosity of the polyvinyl acetal film in Keller et al. would have a overlapping range as claimed viscosity.), and 
the polyvinyl acetal resin film comprises a plasticizer in an amount of from 0 to 20% by mass based on a total mass of the polyvinyl acetal resin film (see e.g. less than 20% by weight plasticizer is added to insert A in Par. 82). 
Keller et al. does not discloses one surface has a friction angle of larger than 31.degree.  but 40.degree.  or smaller, and the other surface has a friction angle of from 20.degree.  to 31.degree.
According to the instant application discloses the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94. 
 Stenzel et al. (WO2005005123 et al.) discloses the acetalized polyvinyl alcohol is preferred to have different Rz values on different sides, preferably with a roughness less than that of the embossing tool on one or both sides in order to facilitate laminating with glass (see ADVANTAGE, Preferred Polymers, Preferred Product). 
Both Keller et al. and Stenzel et al. are analogous in the field of polyvinyl based interlayer for glass, it would have been obvious for a person with ordinary skills in the art to modify the surface profile such as Rz surface roughness of both sides of the PVA interlayer of Keller et al. to be different Rz on one side vs another side as taught by Stenzel et al. as PVA interlayer with differential Rz profile on both sides can facilitate laminating with glass as suggested by Stenzel et al. 
Furthermore Shougo et al. is further cited to additional teach that one side is preferred to have a Rz of 1.9 mm or less, thus the other side can be 1.9 mm or more as the result. 
Shougo et al. (EP3127884) discloses interlayer film for laminating glass is desired to have a surface roughness (Rz) on the interface side of each of the resin film to be preferably 1.9 mm or less in order to reduce or prevent optical distortion in Par. 28. 
Keller et al. in view of Stenzel et al., and Shougo et al. (EP3127884) are analogous in the field of laminated layer on glass substrate, it would have been obvious for a person with ordinary skill sin the art to further modify the surface Rz roughness of the interface side of the polyvinal acetal film in Keller et al. in view of Stenzel et al. to be preferably 1.9 mm or less as taught by Shougo et al. such as that the interlayer film can have reduced optical distortion as suggested by Shougo et al. 
As the result of differential Rz profile of polyvinyl acetal film of Keller et al. in view of Stenzel et al., and Shougo et al. within the range of 1 to 20 .mu.m, and one side can be 1.9 mm or less, and the other side can be different and thus bigger than 1.9mm, while the teaching of Shougo et al. still suggested the Rz to be in a smaller range within 1-20.mu.m. The surface roughness profile of polyvinyl acetal film of Keller et al. in view of Stenzel et al., and Shougo et al. overlap with the claimed invention Rz profile and meet the claim limitation of “one surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of less than 2 .mu.m., the other surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of from 2 .mu.m to 7 .mu.m”. 
According to the instant application discloses the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94. 
Since The surface roughness profile of polyvinyl acetal film of Keller et al. in view of Stenzel et al., and Shougo et al. overlap with the claimed invention Rz profile and meet the claim limitation of “one surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of less than 2 .mu.m., the other surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of from 2 .mu.m to 7 .mu.m”.  The surface friction angle of the polyvinyl acetal also will meet the instant claim as the result of the overlapping Rz surface profile, wherein one surface has a friction angle of larger than 31.degree.  but 40.degree.  or smaller, and the other surface has a friction angle of from 20.degree.  to 31.degree.
As to claim 2.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein an absolute difference between the friction angle of one surface and that of the other surface is from 2. degree.  to 10. degree. (see e.g. discussion in claim 1, since Keller et al. in view of Stenzel et al. and Shougo et al. discloses a differential surface roughness for the two sides of the polyvinyl acetal film, wherein each side have a overlapping range of Rz as the instant application. Since the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94 in the instant application, It is expected that the absolute friction angle difference between one surface and the other surface in Keller et al. in view of Stenzel et al. and Shougo et al. would also overlaps with the instant application). 
 As to claim 3.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein an absolute difference between the 10-point average roughness Rz value of one surface and that of the other surface is from 1 .mu.m to 5 .mu.m(see e.g. discussion of claim 1, in particular, Shougo et al. discloses surface roughness (Rz) on the interface side of each of the resin film to be preferably 1.9 mm or less in Par. 28). 
As to claim 4.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the viscosity of the toluene/ethanol (1:1, mass ratio) solution containing 10%-by-mass of the polyvinyl acetal resin, which is measured at 20.degree.  C. and 30 rpm using a Brookfield-type viscometer, is 300 mPas or lower (see e.g. dynamic viscosity of the polyvinyl acetal as a 10% solution in ethanol (containing 5% of water) is tested according DIN 53015 at 20.degree.  C., polyvinyl acetals exhibiting viscosities of not more than 450 mPas are preferred for PA in Par. 78, see claim 1 regarding the possible viscosity variation due to difference in toluene/ethanol (1:1, mass ratio) and ethanol (containing 5% of water). Lastly, the viscosity is a property of the polyvinyl acetal resin film, as discussed below, the polyvinyl acetal film in Keller et al. have a same component and overlapping % of plasticizer, it is expected that regardless of measuring method, the measured viscosity of the polyvinyl acetal film in Keller et al. would have a overlapping range as claimed viscosity.). 
 As to claim 5.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the viscosity of the toluene/ethanol (1:1, mass ratio) solution containing 10%-by-mass of the polyvinyl acetal resin, which is measured at 20.degree.  C. and 30 rpm using a Brookfield-type viscometer, is higher than 200 mPas(see e.g. dynamic viscosity of the polyvinyl acetal as a 10% solution in ethanol (containing 5% of water) is tested according DIN 53015 at 20.degree.  C., polyvinyl acetals exhibiting viscosities of not more than 450 mPas are preferred for PA in Par. 78, see claim 1 regarding the possible viscosity variation due to difference in toluene/ethanol (1:1, mass ratio) and ethanol (containing 5% of water). Lastly, the viscosity is a property of the polyvinyl acetal resin film, as discussed below, the polyvinyl acetal film in Keller et al. have a same component and overlapping % of plasticizer, it is expected that regardless of measuring method, the measured viscosity of the polyvinyl acetal film in Keller et al. would have a overlapping range as claimed viscosity.). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO2017144324, use US20190047261 as equivalent), and Stenzel et al. (WO2005005123 et al.) and Shougo et al. (EP3127884), and further in view of Shindoh et al. (US20030207189). 
As to claim 6.  Keller et al. in view of Stenzel et al. and Shougo et al. does not disclose the polyvinyl acetal resin film according to claim 1, wherein the polyvinyl acetal resin has a molecular weight distribution of 2.7 or higher. 
As to the claim limitation of “The polyvinyl acetal resin film according to claim 1, wherein the polyvinyl acetal resin has a molecular weight distribution of 2.7 or higher”, it is the result of adjusted by acetalizing a mixture of polyvinyl alcohol-based resins having different viscosity-average polymerization degrees, or by mixing acetalizated products of polyvinyl alcohol-based resins having different viscosity-average polymerization degrees in Par. 53 of instant application. 
Shindoh et al.  disclose blend/mixture of binder resin such as polyvinyl acetate (see e.g. Par. 43) that have the same polymer structural unit but are different in viscosity-average molecular weight or the like is desired in order to adjust the viscosity of the coating liquid to the coatable range, hence facilitates control of the application performance of the coating liquid in Par. 56, 143.  
Both Keller et al. in view of Stenzel et al. and Shougo et al., and Shindoh et al. are analogous in the field of polyvinyl acetal has a viscosity and applicable to substrate bonding materials, it would have been obvious for  a person with ordinary skills in the art to modify the molecular weight distribution by blend/mixture of binder resin such as polyvinyl acetate (see e.g. Par. 43) that have the same polymer structural unit but are different in viscosity-average molecular weight or the like is desired as taught by Shindoh et al. in order to adjust the viscosity of the coating liquid to the coatable range, hence facilitates control of the application performance of the coating liquid as suggested in Par. 56, 143 of Shindoh et al..  
As to claim 7.  Keller et al. in view of Stenzel et al. and Shougo et al., and Shindoh et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the polyvinyl acetal resin is a mixture of at least two polyvinyl acetal resins having different viscosity-average polymerization degrees, or an acetalized product of a mixture of at least two polyvinyl alcohol-based resins having different viscosity-average polymerization degrees(see discussion of claim 6, in particular Shindoh et al.  disclose blend/mixture of binder resin such as polyvinyl acetate (see e.g. Par. 43) that have the same polymer structural unit but are different in viscosity-average molecular weight or the like is desired in order to adjust the viscosity of the coating liquid to the coatable range, hence facilitates control of the application performance of the coating liquid in Par. 56, 143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lazar et al. (EP 3569408), Schurr et al. (US20200282688). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783